In this case judgment was entered on November 28, 1908. Service of case-made was acknowledged by attorneys for defendant in error March 29, 1909. Waiver of notice as to the time and place of settling and signing was signed by attorneys for defendants November 5, 1909. The purported case-made was not made and served within three days from the date of judgment, and no extension of time for that purpose was asked for by plaintiff in error, or granted by the court. This court, therefore, is without jurisdiction to consider any of the alleged errors sought to be shown thereby. Therefore, on the authority of Carr v. Thompson et al., 27 Okla. 7, 110 P. 667,Cowan v. Maxwell, 27 Okla. 87, 111 P. 388, McCoy v. McCoy,27 Okla. 371, 112 P. 1040, Willson v. Willson, 27 Okla. 419,112 P. 970, School District v. Cox, 27 Okla. 459, 112 P. 1041, and Lathim v. Schlack, 27 Okla. 522, 112 P. 968, the petition in error is dismissed.
By the Court: It is so ordered.
All the Justices concur.